The opinion of the court was delivered,
by Williams, J.
This case was well tried in the court below. The evidence complained of was properly received. It tended to show that the property in controversy belonged to the husband and not to the wife. And the court rightfully refused to submit the question of the wife’s ownership to the jury. There was no sufficient evidence that any portion of the property levied on was paid for with the funds, or consisted of the products, of her separate estate. On the contrary the evidence showed that the wife had no separate property or estate left, after the insolvency and voluntary assignment of her husband in 1860 in which she joined. The property levied on was subsequently acquired, and as shown by the evidence, was the fruit of their joint labors and earnings. It is clear that the hay in stack, and the wheat, oats and potatoes in the ground belonged to the husband as tenant of the Geisenberger farm;. and it is equally clear that the residue of the property also belonged to him, for it was either paid for with money acquired by the joint labor of himself and wife, or with money borrowed by the wife, for which he was responsible: Hallowell et al. v. Horter, 11 Casey 375; Rhoads v. Gordon, 2 Wright 277. It is true that the wife is entitled to the products and avails of her separate property, though the labor of her husband may mingle in the production: Rush v. Vought, 5 P. F. Smith 437; and property purchased by the wife on the credit of her separate estate or by her earnings, derived from the management of it, is protected from her husband’s creditoi’s: Brown v. Pendleton, 10 P. F. Smith 419. But where the wife has no separate estate, she can acquire no separate property with her earnings during coverture. Her earnings belong to her husband, and if she purchases property with borrowed money or on credit, it belongs to her husband as it respects his creditors, and is liable for his debts: Raybold v. Raybold, 8 Harris 311; Robinson & Co. v. Wallace, 3 Wright 129.
To enable the wife to maintain her claim to the property in controversy, we should have to reverse the rule laid down in. Hallowell v. Horter, and hold that property, purchased and paid for with the joint earnings of husband and wife, belongs to the wife *427instead of being the exclusive property of the husband, and liable for his debts. Whatever changes may hereafter be wrought by the spirit of modern reform, it has not yet so far changed the law as to give the wife the ownership of her own and her husband’s earnings.
Judgment affirmed.